Case 7:15-cr-00468-VB Document 169 Filed 08/24/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ert oe ew ee ee ve ee me tlh ee) ike he me ef x

UNITED STATES OF AMERICA :

y. ORDER

JULIO RENTA, ; 15 CR 468-9 (VB)
Defendant. :

ec a a ne ee tH See a th ae OF A tS x

The status conference in this violation of supervised release matter currently
scheduled for August 28, 2020, at 9:00 a.m., has been re-scheduled for October 5, 2020, at
9:00 a.m. The Court expects to conduct this conference in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: August 24, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
